1
2
3
4
5
6
7                    UNITED STATES DISTRICT COURT
8                     EASTERN DISTRICT OF CALIFORNIA
9
10   EMPLOYERS MUTUAL CASUALTY     )       Case No.: 1:19-CV-00544-DAD-JLT
     COMPANY, et al.,              )
11             Plaintiffs,         )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12                                 )
         v.                        )       Pleading Amendment Deadline: 11/18/19
13   NORTH AMERICAN SPECIALTY      )
     FLOORING, INC., et al.,       )       Discovery Deadlines:
14                                 )              Initial Disclosures: 9/3/19
                Defendants.
                                   )              Non-Expert: 2/28/20
15
                                   )              Expert: 2/28/20
16                                                Mid-Discovery Status Conference:
                                                 12/16/2019 at 8:30 a.m.
17
                                           Non-Dispositive Motion Deadlines:
18                                               Filing: 3/6/20
19                                               Hearing: 4/7/20

20                                         Cross Motions for Summary Judgment/Adjudication:
                                                  Filing: 10/4/19
21                                                Hearing 11/5/19
22
                                           Other Dispositive Motion Deadlines:
23                                                Filing: 4/21/20
                                                  Hearing: 5/19/20
24
                                           Settlement Conference:
25
                                                  1/13/20 at 1:30 p.m.
26                                                510 19th Street, Bakersfield, CA

27                                         Pre-Trial Conference:
                                                  7/27/20 at 1:30 p.m.
28                                                Courtroom 5

                                       1
1
                                                              Trial: 9/22/20 at 8:30 a.m.
2                                                                    Courtroom 5
                                                                     Court trial: 3 days
3
4    I.      Date of Scheduling Conference
5            August 20, 2019.
6    II.     Appearances of Counsel
7            Lisa Darling-Alderton appeared on behalf of Plaintiffs.
8            Donna E. Moore & Jeffrey Stoltz appeared on behalf of defendant Koster American
9    Corporation
10           Arthur Grebow appeared on behalf of defendants North American Specialty Flooring, Inc. and
11   Sports Surfacing
12           Ray T. Mullen appeared on behalf of defendant S.C. Anderson, Inc
13   III.    Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing
14           Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the
15   Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a
16   District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case
17   set on the same date until a courtroom becomes available. The trial date will not be reset.
18           The Magistrate Judges’ availability is far more realistic and accommodating to parties than that
19   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize
20   criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge
21   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of
22   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States
23   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.
24           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United
25   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the
26   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance
27   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern
28   District of California.


                                                          2
1           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

2    conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

3    SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

4    whether they will consent to the jurisdiction of the Magistrate Judge.

5    IV.    Pleading Amendment Deadline

6           Any requested pleading amendments are ordered to be filed, either through a stipulation or

7    motion to amend, no later than November 18, 2019. Any motion to amend the pleadings shall be heard

8    by the Honorable Dale A. Drozd, United States District Court Judge.

9    V.     Discovery Plan and Cut-Off Date

10          The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

11   on or before September 4, 2019.

12          The parties are ordered to complete all discovery pertaining to non-experts and experts no later

13   than February 28, 2020. The parties are directed to disclose all expert witnesses, in writing, on or

14   before January 6, 2020, and to disclose all rebuttal experts on or before January 24, 2020. The

15   written designation of retained and non-retained experts shall be made pursuant to Fed. R. Civ. P.

16   Rule 26(a)(2), (A), (B), and (C) and shall include all information required thereunder. Failure to

17   designate experts in compliance with this order may result in the Court excluding the testimony or other

18   evidence offered through such experts that are not disclosed pursuant to this order.

19          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

20   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

21   included in the designation. Failure to comply will result in the imposition of sanctions, which may

22   include striking the expert designation and preclusion of expert testimony.

23          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

24   disclosures and responses to discovery requests will be strictly enforced.

25          A mid-discovery status conference is scheduled for December 16, 2019 at 8:30 a.m. before the

26   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

27   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

28   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.


                                                       3
1    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

2    completed as well as any impediments to completing the discovery within the deadlines set forth in this

3    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

4    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

5    intent to appear telephonically no later than five court days before the noticed hearing date.

6    VI.     Pre-Trial Motion Schedule

7            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

8    than March 6, 20201 and heard on or before April 7, 2020. Discovery motions are heard before the

9    Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

10   Bakersfield, California. For these hearings, counsel may appear via teleconference by dialing (888)

11   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

12   Clerk receives a written notice of the intent to appear telephonically no later than five court days before

13   the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge Drozd.

14           No motion to amend or stipulation to amend the case schedule will be entertained unless it

15   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

16   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

17   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

18   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

19   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

20   obligation of the moving party to arrange and originate the conference call to the court. To schedule

21   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

22   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

23   with respect to discovery disputes or the motion will be denied without prejudice and dropped

24   from the Court’s calendar.

25           Cross-motions for summary judgment/adjudication SHALL be filed no later than October 4,

26   2019 and heard no later than November 5, 2019.

27
28             1
                 Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery
     of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                              4
1    All only dispositive pre-trial motions, if any, shall be filed no later than April 21, 2020 and heard no

2    later than May 19, 2020, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United

3    States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

4    and Local Rules 230 and 260.

5    VII.   Motions for Summary Judgment or Summary Adjudication

6           At least 21 days before filing a motion for summary judgment or motion for summary

7    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

8    to be raised in the motion.

9           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

10   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

11   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

12   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

13   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

14          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

15   statement of undisputed facts at least five days before the conference. The finalized joint statement of

16   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

17   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

18   statement of undisputed facts.

19          In the notice of motion the moving party SHALL certify that the parties have met and conferred

20   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

21   comply may result in the motion being stricken.

22   VIII. Pre-Trial Conference Date

23          July 27, 2020 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

24          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

25   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

26   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

27          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

28   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.


                                                        5
1    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

2    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

3    Court to explain the nature of the case to the jury during voir dire.

4    IX.      Trial Date

5             September 22, 2020 at 8:30 a.m. in Courtroom 5 before the Honorable Dale A. Drozd, United

6    States District Court Judge.

7             A.       This is a court trial.

8             B.       Counsels' Estimate of Trial Time: 3 days.

9             C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

10   California, Rule 285.

11   X.       Settlement Conference

12            A settlement conference is scheduled for January 13, 2020 at time, located at 510 19th Street,

13   Bakersfield, California.

14            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

15   shall appear at the Settlement Conference with the parties and the person or persons having full

16   authority to negotiate and settle the case on any reasonable terms2discussed at the conference.

17   Consideration of settlement is a serious matter that requires preparation prior to the settlement

18   conference. Set forth below are the procedures the Court will employ, absent good cause, in

19   conducting the conference.

20            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

21   fax or e-mail, a written itemization of damages and a meaningful3 settlement demand which includes

22   a brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before

23   the settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the

24   offer or with a meaningful counteroffer, which includes a brief explanation of why such a settlement

25
              2
26              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27            3
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.

                                                                6
1    is appropriate.

2             If settlement is not achieved, each party SHALL attach copies of their settlement offers to

3    their Confidential Settlement Conference Statement, as described below. Copies of these documents

4    shall not be filed on the court docket.

5                      CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

6             At least five court days before the settlement conference, the parties shall submit, directly to

7    Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

8    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

9    any other party, although the parties may file a Notice of Lodging of Settlement Conference

10   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

11   Settlement Conference indicated prominently thereon.

12            The Confidential Settlement Conference Statement shall include the following:

13            A.       A brief statement of the facts of the case.

14            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon

15                     which the claims are founded; a forthright evaluation of the parties' likelihood of

16                     prevailing on the claims and defenses; and a description of the major issues in dispute.

17            C.       A summary of the proceedings to date.

18            D.       An estimate of the cost and time to be expended for further discovery, pretrial and

19   trial.

20            E.       The relief sought.

21            F.       The party's position on settlement, including present demands and offers and a history

22                     of past settlement discussions, offers and demands.

23   XI.      Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

24   Trial

25            Not applicable at this time.

26   XII.     Related Matters Pending

27            Plaintiffs received a “Notice of Related Cases” filed by Cincinnati Insurance Company in this

28   Court on July 3, 2019, for the case entitled Cincinnati Insurance Company v. Sports Surfacing, Inc., et


                                                          7
1    al., case number 1:19-cv-0886-LJO-JLT, filed on June 27, 2019. The notice requests that the

2    Cincinnati case be assigned to the same District Judge as this action because the plaintiff in that case

3    also seeks declaratory relief regarding insurance coverage for the same underlying action.

4            The underlying action which is the center of the insurance coverage dispute is pending in Kern

5    County Superior Court, case number BCV-17-102683-TSC, entitled S.C. Anderson, Inc. v. Jose Roy

6    Garcia, et al.

7    XIII. Compliance with Federal Procedure

8            All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

9    Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

10   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

11   increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil

12   Procedure and the Local Rules of Practice for the Eastern District of California.

13   XIV. Effect of this Order

14           The foregoing order represents the best estimate of the court and counsel as to the agenda most

15   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

16   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

17   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

18   subsequent status conference.

19           The dates set in this order are firm and will not be modified absent a showing of good

20   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

21   contained herein will not be considered unless they are accompanied by affidavits or declarations,

22   and where appropriate attached exhibits, which establish good cause for granting the relief

23   requested.

24           Failure to comply with this order may result in the imposition of sanctions.

25
26   IT IS SO ORDERED.

27       Dated:       August 20, 2019                            /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE


                                                         8
